Citation Nr: 0534047	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  00-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from July 1942 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO), which determined 
that new and material evidence had not been received to 
reopen a claim for service connection for a gastrointestinal 
disability; and confirmed a 30 percent evaluation for 
bilateral pes planus.

In December 2000 and September 2003 written statements, 
appellant respectively withdrew service connection claims for 
cardiovascular disease and peripheral vascular 
disease/neuropathy.

In September 2004, a motion to advance this case on the 
Board's docket was granted by the Board for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

In an October 2004 decision, the Board determined that new 
and material evidence had been received to reopen the service 
connection claim for a gastrointestinal disability and 
remanded the reopened service connection claim for a 
gastrointestinal disability as well as the pes planus 
increased rating issue to the RO for additional development.  

The case is now ready for the Board's appellate 
determination.


FINDINGS OF FACT

1.  A chronic gastrointestinal disability was initially 
clinically shown years after service, at a time too remote to 
be reasonably related to service, and has not been shown by 
competent clinical evidence to be etiologically related to 
service.

2.  The appellant's bilateral pes planus is manifested 
primarily by flattened arches and mild callosities, 
productive of no more than severe disability.


CONCLUSIONS OF LAW

1.  A chronic gastrointestinal disability was not incurred in 
or aggravated by appellant's wartime active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004)

2.  The criteria for an increased rating in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including May 2003 and January and July 2005 
VCAA letters that were sent to the appellant after the August 
2000 AOJ decision which denied the claims at issue.  
Additionally, such written correspondence as well as a 
Statement of the Case and Supplemental Statements of the Case 
informed the appellant of what information and evidence was 
required to substantiate the claims in question and of his 
and VA's respective duties for obtaining evidence.  It is 
clear from the record, including the VCAA letters, that 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claims.  See 38 
C.F.R. § 3.159(b)(1).  The Board finds that the RO informed 
him that additional information or evidence was needed to 
support the claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the Supplemental 
Statements of the Case included the provisions of 38 C.F.R. 
§ 3.159(b).  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was decided 
prior to enactment of the VCAA.  

However, the content of the notice provided to the appellant 
by said VCAA letters as discussed above fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appellate issues to the extent indicated.  
See VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains 
appellant's service medical records and available post-
service VA and private medical records.  Additionally, 
pursuant to Board remand, VA gastrointestinal and orthopedic 
examinations were conducted that adequately addressed the 
etiology of any gastrointestinal disability manifested and 
the nature and severity of his service-connected pes planus.  
Although the RO sought certain private clinical records, 
since appellant was unable to provide the physicians' current 
addresses, such records were not obtained.  Without such 
information, VA would be unable to obtain such private 
medical records, assuming they exist.  In any event, 
appellant's recent April 2005 written statement indicated 
that due to their age, such physicians were likely retired.  
Thus, obtaining their records would not likely be reasonably 
feasible.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
respect to the appellate issues and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate said claims 
has been obtained.  There is no indication in the file that 
there are additional, available, relevant records that have 
not yet been obtained insofar as the appellate issues are 
concerned.  See Mayfield, supra.  




I.  Service Connection for a Gastrointestinal Disability

In deciding the service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's service medical records reveal that between April 
and July 1943, his complaints included stomach and abdominal 
pain, and gastric disturbance.  Gastritis was diagnosed.  In 
May 1945, he was diagnosed with exogenous obesity.  The 
remainder of the service medical records, including a 
February 1946 service separation examination report, did not 
include any complaints, findings, or diagnoses pertaining to 
a gastrointestinal disability.  

A September 1946 initial application for VA disability 
benefits made no mention of a gastrointestinal disability.  

A September 1947 private medical statement indicated that in 
July 1947, approximately a year and a half after service, 
appellant reported a 5-day history of stomach trouble.  He 
had lower abdominal pain, marked bloating, and tenderness.  
Constipation was noted.  The impression was partial 
intestinal obstruction.  An enema was among the types of 
treatment prescribed.  

On December 1947 VA examination, appellant reported that he 
had had a stomach condition in service.  Clinical evaluation, 
including a gastrointestinal x-ray, was essentially 
unremarkable and the diagnosis was no organic disease of the 
stomach or duodenum.

A January 1950 private medical statement indicated that 
appellant had upper abdominal pain and slight epigastric 
tenderness.  The diagnosis was abdominal pain, probably on a 
functional basis.

VA clinical records reveal that an anal fissure was diagnosed 
in May 1953.  In August 1953, appellant underwent exploratory 
laparotomy for right lower quadrant tenderness and an 
appendectomy was performed for appendicitis.  In June 1954, a 
fissurectomy was performed due to an anal fissure.  

VA treatment records dated from August 1977 to June 1983 
reveal that the veteran sought treatment for constipation, 
belching, irregular bowel movements, abdominal cramps, and 
feelings of gaseousness.  The reported impression in 
September 1977 was "[p]robably spastic-type colitis with 
diverticulosis."  In July 1980, an upper gastrointestinal x-
ray series and small bowel x-ray study were noted as normal.  
In November 1982, he had a normal oral cholecystogram.  In 
January 1983, the impressions included increased bowel gas 
with chronic abdominal nonconstant pain, and past episode of 
rectal bleeding.  In February 1983, a proctoscopy was normal.  
Internal hemorrhoids were noted on anoscopy.  Later in March 
1983, some irritable bowel syndrome symptoms were noted.

VA treatment records dated from January 2000 to December 2003 
reveal that appellant was treated for constipation and GERD 
[gastroesophageal reflux disease].

Pursuant to the Board's October 2004 remand, an August 2005 
VA gastrointestinal examination was conducted to determine 
the nature and etiology of any gastrointestinal disability 
manifested.  The examiner stated that the claims file was 
reviewed; that although gastritis was diagnosed in service, 
there was no evidence of ongoing complaints or treatment for 
gastritis; and that the only gastrointestinal condition for 
which appellant received ongoing care was gastroesophageal 
reflux disease and constipation.  The examiner opined that 
there was no current evidence to link any current 
gastrointestinal symptoms to the single episode of gastritis 
diagnosed in service; and that gastroesophageal reflux 
disease is a common occurrence in the general population and 
"has no basis for a connection to episode of gastritis.  
This is also the case for constipation except for its 
prevalence in the general population."  The examiner also 
stated that appellant could not articulate any specific 
gastrointestinal complaint other than occasional dyspepsia, 
and that "there is no finding for a clinical condition to 
connect his complaint with any service connected condition."

In short, after weighing all of the evidence, it is the 
Board's conclusion that the negative evidence outweighs any 
positive evidence with respect to the gastrointestinal 
disability service connection appellate issue.  It has not 
been shown, by competent evidence, that appellant has any 
chronic gastrointestinal disorder that was present in service 
or is otherwise related to service.  A chronic 
gastrointestinal disability was initially medically shown 
years after service and recent VA medical opinion does not 
relate any currently manifested gastrointestinal disability 
to service.  Said VA medical opinion is a substantial 
negative piece of evidence on the etiological point in 
controversy and is unrebutted by any specific competent 
clinical evidence or other medical opinion of record.  As the 
Court stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."  

Lay statements are not competent evidence with respect to 
medical causation; and appellant is not qualified to offer 
medical opinion or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1991).

In conclusion, the credible, competent evidence of record 
indicates that the appellant's in-service gastritis was an 
acute and transitory symptom that resolved therein without 
residual disability; that any chronic gastrointestinal 
disability was initially medically shown years after service; 
and that, according to recent VA medical opinion, any 
currently manifested gastrointestinal disability is not 
related to service.  For the foregoing reasons, it would be 
to resort to mere speculation to assume that appellant's 
gastrointestinal disability is related to service; and to 
resort to mere speculation is prohibited by the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107(b) and Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection 
for a gastrointestinal disability is not warranted.  


II.  An Increased Rating for Bilateral Pes Planus

Under Diagnostic Code 5276, a 30 percent evaluation may be 
assigned for severe bilateral pes planus manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation may be assigned for pronounced bilateral 
pes planus manifested by marked deformity, extreme tenderness 
of the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the teno achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. Part 4, Code 5276.  

A March 1948 rating decision granted service connection and 
assigned a 10 percent evaluation for pes planus.  Based 
primarily on a December 1986 VA orthopedic examination, which 
diagnosed second degree bilateral pes planus with symptomatic 
metatarsal calluses, a December 1986 rating decision 
increased the evaluation to 30 percent.  An October 1995 
rating decision denied service connection for peripheral 
arterial disease of the lower extremities.

VA clinical records reveal that in October 1999, 
polyneuropathy of the lower extremities was diagnostically 
shown.  

On March 2000 VA examination, appellant appeared frail and 
carried a cane, but did not use it.  He reportedly was 
diagnosed with diabetes five months ago, and had a burning 
and aching sensation for the past 15 years with swelling of 
the feet on weight bearing.  He wore special shoes with 
inserts.  Clinically, he had a slow, halting, antalgic gait 
with shoes on.  Without shoes on, he had a very difficult 
time ambulating; the majority of his weight was on the 
lateral aspect of his feet; and it appeared very painful for 
him to walk.  On weightbearing, there was a lack of 
longitudinal arches noted.  No severe varus/valgus deformity 
was noted.  He complained of discomfort on palpation of the 
feet.  X-rays showed left foot calcaneal spurs and 
degenerative changes of the metatarsophalangeal joints of the 
great toes.  

On February 2001 VA examination, appellant's complaints 
included tingling, burning sensation in his feet, and pain on 
walking.  He was independent in activities of daily living.  
On standing, the retrocalcaneal angle was at 0 degrees.  
Severe arch collapse, bilaterally, was noted.  There was some 
tenderness over the medial aspect of the heels.  He exhibited 
a short, steppage gait without any heel-to-toe movements, 
using a cane in his left hand.  The impressions were 
bilateral pes planus, diabetic peripheral neuropathy of the 
lower extremities, and bilateral heel spurs.  The examiner 
opined that appellant had severe bilateral pes planus that 
had not caused any significant increase in his symptoms; that 
he continued to have heel pain related to the pes planus 
which had not significantly changed since the last 
examination; and that his increased symptoms and problems 
were consistent with diabetic peripheral neuropathy.  

An October 2001 VA medical opinion stated that appellant had 
pes planus, heel spurs, and degenerative changes; that he was 
very elderly with a number of other medical problems which 
seemed to definitely affect his gait; that his current foot 
problems were more due to degenerative arthritis, arterial 
insufficiency, and his general medical problems including 
diabetes and diabetic neuropathy that affected his gait; and 
that none of these other conditions were related to the 
service-connected pes planus.  The examiner concluded that 
the service-connected pes planus with heel pain had not 
worsened, but rather the current foot problems were related 
to degenerative arthritis, arterial insufficiency, and 
diabetic neuropathy.   

An April 2003 rating decision denied service connection for 
peripheral neuropathy/vascular disease of the lower 
extremities.  

VA clinical records dated from 2000 to 2004 reveal treatment 
for the feet primarily including conditions other than pes 
planus.  

On August 2005 VA examination, appellant's complaints 
included pain and edema of the feet.  It was indicated that 
ambulation was limited to one block; that he was not 
receiving any particular treatment for pes planus; that there 
were no flare-ups; that he did not ambulate with assistive 
devices; and that he did not use corrective shoes or inserts.  
He was retired.  His condition affected daily activities.

Clinically, minimal pes planus of the feet was noted.  The 
plantar fascia of the right foot was more painful on 
palpation than the other foot.  There was no other 
instability or weakness in the foot.  Mild callosities were 
noted on the plantar surfaces of the fifth toes and first 
toes of the feet.  He walked with a shuffled gait.  On weight 
bearing/non-weight bearing, alignment of the Achilles tendon 
was noted to appear fairly normal.  There was no pain on 
manipulation.  No malalignment was noted.  There was a 
minimal degree of valgus.  X-rays of the feet were 
interpreted as showing mild pes planus and hallux valgus, 
bilaterally.  The diagnosis was mild bilateral pes planus 
that had not progressed since the last examination.  The 
examiner opined that appellant's foot pain was due to plantar 
fasciitis and diabetes with resultant peripheral vascular 
disease, which was causing edema; that leg pain was related 
to tricompartmental degenerative joint disease; and that none 
of these conditions were related to the service-connected pes 
planus.  With respect to the pes planus, the examiner stated 
that there was no functional limitation on walking, or 
evidence of abnormal weight bearing, painful motion, 
weakness, or instability.  

In rating the service-connected bilateral pes planus, the 
only foot disability for which service connection is in 
effect, any other foot conditions may not be considered to 
the extent reasonably differentiable from that service-
connected disability.  In the instant case, VA medical 
opinions of record have identified plantar fasciitis, 
diabetic complications including peripheral 
neuropathy/vascular disease, and degenerative arthritis as 
conditions significantly affecting the feet and gait, 
including productive of foot pain and edema.  However, said 
VA medical opinions have stated that these other foot 
conditions are unrelated to the service-connected bilateral 
pes planus.  When considering only the service-connected 
bilateral pes planus, the VA medical opinions have 
consistently explained that that condition has not worsened.  
Significantly, on recent August 2005 VA examination, the 
examiner diagnosed the pes planus disability as only mild and 
that there was no functional limitation on walking, abnormal 
weight bearing, or painful motion from the pes planus 
disability.  In short, pronounced bilateral pes planus 
manifested by marked deformity, extreme tenderness of the 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the teno achillis on manipulation which 
is not improved by orthopedic shoes or appliances has not 
been shown or approximated, for the foregoing reasons.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, but there is no severe functional impairment (such 
as severe gait impairment) that was attributed by the VA 
examiners to the service-connected bilateral pes planus, as 
previously explained.  It is the Board's opinion that the 
currently assigned 30 percent evaluation more than adequately 
compensates appellant for the commensurate degree of 
impairment resulting from that service-connected disability.  
An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
bilateral pes planus, in and of itself, presents such an 
unusual or exceptional disability picture with marked 
interference with employment or frequent periods of 
hospitalization as to render the regular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  

Since the preponderance of the evidence is against allowance 
of this appeal, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for a gastrointestinal disability is 
denied.

An increased rating in excess of 30 percent for bilateral pes 
planus is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


